ST. SURE, District Judge.
Petition for writ of habeas corpus was denied on July 26, 1938. Petitioner now asks permission to prosecute an appeal in forma pauperis. His affidavit complies with the statute (28 U.S.C.A. § 832), but contains a statement by the Associate Warden of Alcatraz Penitentiary that petitioner “has on deposit in the Prisoners Trust Funds the sum of $2.04, and $150.00 in uncashed Adjusted Service Bonds.” In a letter accompanying his appeal papers petitioner claims that these bonds are “exempt for all purposes * * * ” under the provisions of an Act of Congress (38 U.S.C.A. § 618), which act “was passed so that a soldier wishing to obtain the privilege of holding them for interest purposes could do so.”
Although under the act these bonds are not'subject to attachment, levy, seizure, or taxation, they constitute assets of the petitioner, and therefore he cannot be heard to say “that because of his poverty he is unable to pay the costs” of his appeal. In McCormack v. Daniels, 163 Misc. 793, 298 N.Y.S. 13, it was held that state authorities were not prohibited by the act “from taking into consideration a veteran’s possession of bonus certificates or bonds in determining to what extent he is eligible for relief” [page 14],
The application is denied.